ACCEPTED
                                                                                                                              14-14-00004
                                                                                                             FOURTEENTH COURT OF APPEALS
                                                                                                                         HOUSTON, TEXAS
                                           LAW	  OFFICE	  OF	  BRITTANY	  CARROLL	  LACAYO	                     1/13/2015 4:49:04 PM
                                                                                                                       CHRISTOPHER PRINE
           	                                                                                                                       CLERK
	                                                         212	  STRATFORD	  ST.	  	  
BRITTANY	  CARROLL	  LACAYO	                           HOUSTON,	  TEXAS	  77006	                          713.504.0506	  
brittany@bcllawfirm.com	                        WWW.CRIMINALDEFENSEATTORNEYINHOUSTON.COM	              FAX	  832.442.5033	  

                                                                                                          FILED IN
                                                                                                   14th COURT OF APPEALS
                                                                                                      HOUSTON, TEXAS
           January 13, 2015
                                                                                                   1/13/2015 4:49:04 PM
                                                                                                   CHRISTOPHER A. PRINE
                                                                                                            Clerk
           Christopher A. Prine, Clerk of Court
           Court of Appeals – Fourteenth Court
           301 Fannin, Suite 245
           Beaumont, Texas 77701

                      Re:           Octaviano Isralel Sanchez; Court of Appeals Numbers: 14-14-00003-CR, 14-
                                    14-00004-CR & 14-14-00005-CR

           Dear Clerk:

                   The above causes have been reset for submission and oral argument on January 22, 2015
           at 1:30 p.m. Please note that Mrs. Brittany Carroll Lacayo will be presenting oral argument for
           the above referenced causes.

                  If you have any questions, please do not hesitate on calling our office. Thank you for
           your assistance in this matter.

                                                                               Sincerely,

                                                                               Brittany Carroll Lacayo

                                                                               Brittany Carroll Lacayo